Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to ATA 35
U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 2, 7-9, 16, and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Xu, et al. (US 2020/0242140 A1).
6. 	With regard to claim 1, Xu, et al. disclose a  method comprising: receiving, by a processor, an input text (See for example, paragraph 0028 “Liu Dehua’s wife is Zhu Liqian”); identifying a primary entity, i.e., two entities: first entity or subject, a secondary entity, i.e., two entities: second entity or object, and a context, i.e., relationship, attribute, predicate, etc., from the input text, wherein the context comprises a relationship between the primary entity and the secondary entity; generating, by the processor, an entity context graph, i.e., knowledge graph, based on the primary entity, the secondary entity, and the context by: extracting (this feature is considered inherent because the relationship between the two entities has to be extracted prior to forming the knowledge graph), from the context, a prominent relationship between the primary entity and the secondary entity, and extracting, from the context, text segments comprising a plurality of words describing a relationship between the first entity and the second entity, and  generating a plurality of context triples from the text segments, each of the plurality of context triples defining a relationship between primary entity and the secondary entity (See for example, paragraph 0028 and 0026; and item 242, in Fig. 2).  Thus, each of the requirements of claim 1 is met.
	With regard to claim 2, the method of claim 1, wherein identifying the primary entity, the secondary entity, and the context from the input text comprises obtaining a pre-existing knowledge-graph triple (See for example, item 240 and 2421, in Fig. 2; and paragraph 0026).
With regard to claim 7, the method of claim 1, wherein extracting the secondary entity comprises: extracting a plurality of secondary entities, and wherein generating a plurality of context triples from the text segments comprises generating n triple patterns, i.e., large number of triples, based on n number of secondary entities extracted (See for example, paragraph 0028).
With regard to claim 8, claim 1 encompasses the limitation of this claim except claim 8 is an apparatus claim, and is rejected the same as claim 1.  Thus, argument similar to that presented above for claim 1 is applicable to claim 8.
Claim 9 is rejected the same as claim 2 except claim 9 is an apparatus claim.  Thus, argument similar to that presented above for claim 2 is applicable to claim 9.
With regard to claim 8, claim 1 encompasses the limitation of this claim except claim 8 is an apparatus claim, and is rejected the same as claim 1.  Thus, argument similar to that presented above for claim 1 is applicable to claim 8. Applicant’s attention is further invited to Figs. 2 and 8.
With regard to claim 15, claim 1 encompasses the limitation of this claim, and is rejected the same as claim 1.  Thus, argument similar to that presented above for claim 1 is applicable to claim 15. Claim 15 distinguishes from claim 1 only in that it recites a non-transitory machine-readable medium containing instructions. Fortunately, Xu, et al. (paragraphs 0008 and 0088) teach this feature.
Claims 16 and 20 are rejected the same as claims 2 and 7 respectively.  Thus, argument similar to those presented above for claims 2 and 7 are applicable to claims 16 and 20.
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, et al. (US 2020/0242140 A1) in view of Kozareva, et al. (US 2017/0099249 A1).
9. 	With regard to claim 3, Xu, et al. (hereinafter “Xu”) discloses all of the claimed subject matter as already addressed above in paragraph 6, and incorporated herein by reference. Xu further discloses receiving an inquiry regarding the 
Claim 10 is rejected the same as claim 3 except claim 9 is an apparatus claim.  Thus, argument similar to that presented above for claim 3 is applicable to claim 10.
Claim 17 is rejected the same as claim 3.  Thus, argument similar to that presented above for claim 3 is applicable to claim 17.

10. 	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kozareva, et al. as applied to claims 3 and above, and further in view of Saha, et al. (US 2019/0303498 A1).
11. 	With regard to claim 4, Xu (as modified by Kozareva, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 9, and incorporated herein by reference.  Xu (as modified by Kozareva, et al.) does not expressly call for creating an enhanced knowledge-graph by updating the pre-existing knowledge-graph based on the entity context graph.  However, Saha, et al. (See for example, item 104, in Fig. 1 and the associated text) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to incorporate the teaching as taught by Saha, et al. into the system of Xu (as modified by Kozareva, et al.), and to do so would at least allow enhancing the knowledge base via updating, and as a result an accurate response may be obtained for an intended query (See for example, paragraph 0019 and 0032-0033), such that a query may be established regarding the entities, and a result whether the query matches or not may be obtained by comparing the query with entities of the knowledge base (See for example, paragraph 0125, lines 15-19).   Therefore, it would have been obvious to combine Xu (as modified by Kozareva, et al.) with Saha, et al. to obtain the invention as specified in claim 4.
Claim 11 is rejected the same as claim 4 except claim 11 is an apparatus claim.  Thus, argument similar to that presented above for claim 4 is applicable to claim 11.
Claim 18 is rejected the same as claim 4.  Thus, argument similar to that presented above for claim 4 is applicable to claim 18.
Allowable Subject Matter
12. 	Claims 5-6, 12-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art disclose or fairly suggest encoding the relationship; looking up the primary entity and secondary entity in an embedding matrix; and updating, based on the encoded relationship and looked-up entities, weights for the encoding and vectors in the embedding matrix.
Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art to: Han, et al. (US 2019/0312869 A1) disclose at block 702, the processor 203 may convert the data into a knowledge graph data. In an example, the processor 203 may perform an entity extraction on the data to identify one or more entities. The processor 203 may also perform a relation extraction on the data to identify one or more relations between the one or more entities. Once the entities and relations are extracted from the data, the processor 203 may translate the data into knowledge graph triples based on the one or more entities and the one or more relations. The result may be generation of knowledge graph data to be used to update to a knowledge graph 510. It should be appreciated that converting the data into knowledge graph data may involve at least some natural language processing (NLP). It should also be appreciated that the entity extraction and/or the relation extraction may be performed using a recurrent neural network. In some examples, the knowledge graph 510 may be a global knowledge graph. As described above, a global knowledge graph may be authored decentrally by a plurality of contributors. It should also be appreciated that the update to the knowledge graph may include an addition, a subtraction, a modification, or a combination thereof to the one or more entities or one or more relations (See for example, paragraph 0102); 
Lee (US 2022/0207067 A1) discloses a knowledge graph may include a multi-order relationship triple in which indication of a relationship between one entity and another entity as a triple having a subject-property-object structure by using the one entity as a subject and the other entity as an object and indication of a relationship between the other entity and yet another entity as a triple having the subject-property-object structure by using the other entity as the subject and the yet other entity as the object are repeated. The knowledge graph management unit 310 may generate the context knowledge graph 420 from the integrated knowledge graph 410 by using entities of a question of the user 10 extracted and analyzed by the natural language understanding unit 200. The context knowledge graph 420 may be generated by cutting out only first-order relationship triples from the integrated knowledge graph 410 based on the entities of an extracted question of the user 10. In other words, the context knowledge graph 420 may include first-order relationship triples that use each of entities of an extracted question of the user 10 as a subject to indicate a relationship with respect to another entity, which is an object, as a triple having the subject-property-object structure (See for example, paragraph 0045-0046); Hakkani-Tur, et al. (US 2015/0178273 A1) disclose Knowledge graphs (i.e., knowledge bases) are triple stores built on the simple yet very powerful triple-based representation for the semantic web defined by the Resource Description Framework (RDF). A triple typically consists of two entities linked by some relation, similar to the well-known predicate/argument structure. An example of a triple is Director (Avatar, James Cameron) represented in the form of Relation (Entity 1, Entity 2). Answers to informational queries (e.g., "find the movies of a certain genre and director") are likely to be included in knowledge repositories, such as the structured semantic knowledge graphs of the emerging semantic web (See for example, paragraph 0023); and Jaganmohan (US Patent No. 10,943,072) discloses generating a knowledge graph using a knowledge graph builder module, based on structured data. The knowledge graph is a network having multiple entities and multiple relationships among multiple entities. The word embedding is generated using a word embeddings generator module, based on unstructured data. The word embeddings generator module has an artificial neural network. The user request is received from a user (See for example, the Abstract).
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665